AMERICAN SAFETY HOLDINGS CORP.

25,000 Capital Securities

Fixed/Floating Rate Capital Securities

(Liquidation Amount $1,000.00 per Capital Security)

PLACEMENT AGREEMENT

November 16, 2005

FTN Financial Capital Markets

845 Crossover Lane, Suite 150

Memphis, Tennessee 38117

 

Keefe, Bruyette & Woods, Inc.

787 7th Avenue, 4th Floor

New York, New York 10019

Ladies and Gentlemen:

American Safety Holdings Corp., incorporated and existing under the laws of
Georgia (the “Company”), and its financing subsidiary, American Safety Capital
Trust III, a Delaware statutory trust (the “Trust,” and hereinafter together
with the Company, the “Offerors”), hereby confirm their agreement (this
“Agreement”) with you as placement agents (the “Placement Agents”), as follows:

Section 1.

Issuance and Sale of Securities.

1.1         Introduction. The Offerors propose to issue and sell at the Closing
(as defined in Section 2.3.1 hereof) 25,000 of the Trust’s Fixed/Floating Rate
Capital Securities, with a liquidation amount of $1,000.00 per capital security
(the “Capital Securities”), to Keefe, Bruyette & Woods, Inc. (the “Purchaser”)
pursuant to the terms of a Subscription Agreement entered into, or to be entered
into on or prior to the Closing Date (as defined in Section 2.3.1 hereof),
between the Offerors and the Purchaser (the “Subscription Agreement”), the form
of which is attached hereto as Exhibit A and incorporated herein by this
reference.

1.2         Operative Agreements. The Capital Securities shall be fully and
unconditionally guaranteed on a subordinated basis by the Company with respect
to distributions and amounts payable upon liquidation, redemption or repayment
(the “Guarantee”) pursuant and subject to the Guarantee Agreement (the
“Guarantee Agreement”), to be dated as of the Closing Date and executed and
delivered by the Company and Wilmington Trust Company (“WTC”), as trustee (the
“Guarantee Trustee”), for the benefit from time to time of the holders of the
Capital Securities. The entire proceeds from the sale by the Trust to the
Purchaser of the Capital Securities shall be combined with the entire proceeds
from the concurrent sale by the Trust to the

 



Company of its common securities (the “Common Securities”), and shall be used by
the Trust to purchase $25,774,000 in principal amount of the Fixed/Floating Rate
Junior Subordinated Deferrable Interest Debentures (the “Debentures”) of the
Company. The obligations of the Company under the Indenture and the Guarantee
shall be fully and unconditionally guaranteed by American Safety Insurance
Holdings, Ltd., an exempted company organized with limited liability under the
laws of Bermuda and the direct parent of the Company (the “Parent”) pursuant and
subject to the Parent Guarantee Agreement (the “Parent Guarantee”), to be dated
as of the Closing Date and executed and delivered by the Parent and WTC, as
trustee (the “Parent Guarantee Trustee”). The Capital Securities and the Common
Securities for the Trust shall be issued pursuant to an Amended and Restated
Declaration of Trust among WTC, as Delaware Trustee (the “Delaware Trustee”),
WTC, as institutional trustee (the “Institutional Trustee”), the administrators
of the Trust named therein, and the Company, to be dated as of the Closing Date
and in substantially the form heretofore delivered to the Placement Agents (the
“Trust Agreement”). The Debentures shall be issued pursuant to an Indenture (the
“Indenture”), to be dated as of the Closing Date, between the Company and WTC,
as indenture trustee (the “Indenture Trustee”). This Agreement and the documents
identified in this Section 1.2 and in Section 1.1 are referred to herein as the
“Operative Documents.”

1.3             Rights of Purchaser. The Capital Securities shall be offered and
sold by the Trust directly to the Purchaser without registration of any of the
Capital Securities, the Debentures or the Guarantee under the Securities Act of
1933, as amended (the “Securities Act”), or any other applicable securities laws
in reliance upon exemptions from the registration requirements of the Securities
Act and other applicable securities laws. The Offerors agree that this Agreement
shall be incorporated by reference into the Subscription Agreement and the
Purchaser shall be entitled to each of the benefits of the Placement Agents and
the Purchaser under this Agreement and shall be entitled to enforce obligations
of the Offerors under this Agreement as fully as if the Purchaser were a party
to this Agreement. The Offerors and the Placement Agents have entered into this
Agreement to set forth their understanding as to their relationship and their
respective rights, duties and obligations.

1.4             Legends. Upon original issuance thereof, and until such time as
the same is no longer required under the applicable requirements of the
Securities Act, the Capital Securities and Debentures certificates shall each
contain a legend as required pursuant to any of the Operative Documents.

Section 2.

Purchase of Capital Securities.

2.1             Exclusive Rights; Purchase Price. From the date hereof until the
Closing Date (which date may be extended by mutual agreement of the Offerors and
the Placement Agents), the Offerors hereby grant to the Placement Agents the
exclusive right to arrange for the sale of the Capital Securities to the
Purchaser at a purchase price of $1,000.00 per Capital Security.

 



 

2.2             Subscription Agreement. The Offerors hereby agree to evidence
their acceptance of the subscription by countersigning a copy of the
Subscription Agreement and returning the same to the Placement Agents.

2.3

Closing and Delivery of Payment.

2.3.1         Closing; Closing Date. The sale and purchase of the Capital
Securities by the Offerors to the Purchaser shall take place at a closing (the
“Closing”) at the offices of LeBoeuf, Lamb, Greene & MacRae LLP, at 10:00 a.m.
(New York City time) on November 17, 2005, or such other business day as may be
agreed upon by the Offerors and the Placement Agents (the “Closing Date”);
provided, however, that in no event shall the Closing Date occur later than
December 1, 2005 unless consented to by the Purchaser. Payment by the Purchaser
shall be payable in the manner set forth in the Subscription Agreement and shall
be made prior to or on the Closing Date.

2.3.2         Delivery. Not less than two full business days prior to the
Closing Date, a global Capital Security certificate in definitive form shall be
made available by or on behalf of the Offerors to the Placement Agents and the
Institutional Trustee for inspecting, checking and delivery to the Depository
Trust Company (“DTC”) or its custodian.

2.4

Placement Agents’ Fees and Expenses.

2.4.1         Placement Agents’ Compensation. Because the proceeds from the sale
of the Capital Securities shall be used to purchase the Debentures from the
Company, the Company shall pay an aggregate of $25.00 for each $1,000.00 of
principal amount of Debentures sold to the Trust (excluding the Debentures
related to the Common Securities purchased by the Company). Of this amount,
$12.50 for each $1,000.00 of principal amount of Debentures shall be payable to
FTN Financial Capital Markets and $12.50 for each $1,000.00 of principal amount
of Debentures shall be payable to Keefe, Bruyette & Woods, Inc. Such amount
shall be delivered to the Institutional Trustee or such other person designated
by the Placement Agents on the Closing Date and shall be allocated between and
paid to the respective Placement Agents as directed by the Placement Agents.

2.4.2         Costs and Expenses. Whether or not this Agreement is terminated or
the sale of the Capital Securities is consummated, the Company hereby covenants
and agrees that it shall pay or cause to be paid (directly or by reimbursement)
all reasonable costs and expenses incident to the performance of the obligations
of the Offerors under this Agreement, including all fees, expenses and
disbursements of counsel and accountants for the Offerors; the reasonable costs
and charges of any trustee, transfer agent or registrar and the fees and
disbursements of counsel to any trustee, transfer agent or registrar in each
case only to the extent attributable to the Debentures and the Capital
Securities; all reasonable expenses incurred by the Offerors incident to the
preparation, execution and delivery of the Trust Agreement, the Indenture, and
the Guarantee; and all other reasonable costs and expenses incident to the
performance of the obligations of the Company hereunder and under the Trust
Agreement.

 



 

2.5             Failure to Close. If any of the conditions to the Closing
specified in this Agreement shall not have been fulfilled to the satisfaction of
the Placement Agents or if the Closing shall not have occurred on or before
10:00 a.m. (New York City time) on December 1, 2005 or such later Closing Date
consented to by the Purchaser pursuant to Section 2.3.1, then each party hereto,
notwithstanding anything to the contrary in this Agreement, shall be relieved of
all further obligations under this Agreement without thereby waiving any rights
it may have by reason of such nonfulfillment or failure; provided, however, that
the obligations of the parties under Sections 2.4.2, 7.5 and 9 shall not be so
relieved and shall continue in full force and effect.

Section 3.               Closing Conditions. The obligations of the Purchaser
and the Placement Agents on the Closing Date shall be subject to the accuracy,
at and as of the Closing Date, of the representations and warranties of the
Offerors contained in this Agreement, to the accuracy, at and as of the Closing
Date, of the statements of the Offerors made in any certificates pursuant to
this Agreement, to the performance by the Offerors of their respective
obligations under this Agreement, to compliance, at and as of the Closing Date,
by the Offerors with their respective agreements herein contained, and to the
following further conditions:

3.1             Opinions of Counsel. On the Closing Date, the Placement Agents
shall have received the following favorable opinions, each dated as of the
Closing Date: (a) from Troutman Sanders LLP, counsel for the Offerors and
addressed to the Purchaser and the Placement Agents in substantially the form
set forth on Exhibit B-1 attached hereto and incorporated herein by this
reference, (b) from Richards, Layton & Finger, P.A., special Delaware counsel to
the Offerors and addressed to the Purchaser, the Placement Agents and the
Offerors, in substantially the form set forth on Exhibit B-2 attached hereto and
incorporated herein by this reference, and (c) from LeBoeuf, Lamb, Greene &
MacRae L.L.P., special tax counsel to the Offerors, and addressed to the
Placement Agents and the Offerors, in substantially the form set forth on
Exhibit B-3 attached hereto and incorporated herein by this reference, subject
to the receipt by LeBoeuf, Lamb, Greene & MacRae LLP of a representation letter
from the Company in the form set forth in Exhibit B-3 completed in a manner
reasonably satisfactory to LeBoeuf, Lamb, Greene & MacRae LLP (collectively, the
“Offerors’ Counsel Opinions”). In rendering the Offerors’ Counsel Opinions,
counsel to the Offerors may rely as to factual matters upon certificates or
other documents furnished by officers, directors and trustees of the Offerors
(copies of which shall be delivered to the Placement Agents and the Purchaser)
and by government officials, and upon such other documents as counsel to the
Offerors may, in their reasonable opinion, deem appropriate as a basis for the
Offerors’ Counsel Opinions. Counsel to the Offerors may specify the
jurisdictions in which they are admitted to practice and that they are not
admitted to practice in any other jurisdiction and are not experts in the law of
any other jurisdiction. If the Offerors’ counsel is not admitted to practice in
the State of New York, the opinion of Offerors’ counsel may assume, for purposes
of the opinion, that the laws of the State of New York are substantively
identical, in all respects material to the opinion, to the internal laws of the
state in which such counsel is admitted to practice. Such Offerors’ Counsel
Opinions shall not state that they are to be governed or qualified by, or that
they are otherwise subject to, any treatise, written policy or other document
relating to legal opinions,

 



including, without limitation, the Legal Opinion Accord of the ABA Section of
Business Law (1991).

3.2             Officer’s Certificate. At the Closing Date, the Purchaser and
the Placement Agents shall have received certificates from the Chief Executive
Officer of the Company, dated as of the Closing Date, stating that (a) the
representations and warranties of the Offerors set forth in Section 5 hereof are
true and correct as of the Closing Date and that the Offerors have complied with
all agreements and satisfied all conditions on their part to be performed or
satisfied at or prior to the Closing Date, (b) since the date of this Agreement
the Offerors have not incurred any liability or obligation, direct or
contingent, or entered into any material transactions, other than in the
ordinary course of business, which is material to the Offerors, and (c) covering
such other matters as the Placement Agents may reasonably request.

3.3             Administrator’s Certificate. At the Closing Date, the Purchaser
and the Placement Agents shall have received a certificate of one or more
administrators of the Trust, dated as of the Closing Date, stating that the
representations and warranties of the Trust set forth in Section 5 are true and
correct as of the Closing Date and that the Trust has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to the Closing Date.

3.4             Purchase Permitted by Applicable Laws; Legal Investment. The
purchase of and payment for the Capital Securities as described in this
Agreement and pursuant to the Subscription Agreement shall (a) not be prohibited
by any applicable law or governmental regulation, (b) not subject the Purchaser
or the Placement Agents to any penalty or, in the reasonable judgment of the
Purchaser and the Placement Agents, other onerous conditions under or pursuant
to any applicable law or governmental regulation, and (c) be permitted by the
laws and regulations of the jurisdictions to which the Purchaser and the
Placement Agents are subject.

3.5             Consents and Permits. The Company and the Trust shall have
received all consents, permits and other authorizations, and made all such
filings and declarations, as may be required from any person or entity pursuant
to any law, statute, regulation or rule (federal, state, local and foreign), or
pursuant to any agreement, order or decree to which the Company or the Trust is
a party or to which either is subject, in connection with the transactions
contemplated by this Agreement.

3.6             Information. Prior to or on the Closing Date, the Offerors shall
have furnished to the Placement Agents such further information, certificates,
opinions and documents addressed to the Purchaser and the Placement Agents,
which the Placement Agents may reasonably request, including, without
limitation, a complete set of the Operative Documents or any other documents or
certificates required by this Section 3; and all proceedings taken by the
Offerors in connection with the issuance, offer and sale of the Capital
Securities as herein contemplated shall be reasonably satisfactory in form and
substance to the Placement Agents.

 



 

If any condition specified in this Section 3 shall not have been fulfilled when
and as required in this Agreement, or if any of the opinions or certificates
mentioned above or elsewhere in this Agreement shall not be reasonably
satisfactory in form and substance to the Placement Agents, this Agreement may
be terminated by the Placement Agents by notice to the Offerors at any time at
or prior to the Closing Date. Notice of such termination shall be given to the
Offerors in writing or by telephone or facsimile confirmed in writing.

Section 4.               Conditions to the Offerors’ Obligations. The
obligations of the Offerors to sell the Capital Securities to the Purchaser and
consummate the transactions contemplated by this Agreement shall be subject to
the accuracy, at and as of the Closing Date, of the representations and
warranties of the Placement Agents contained in this Agreement and to the
following further conditions:

4.1             Executed Agreement. The Offerors shall have received from the
Placement Agents an executed copy of this Agreement.

4.2             Fulfillment of Other Obligations. The Placement Agents shall
have fulfilled all of their other obligations and duties required to be
fulfilled under this Agreement prior to or at the Closing.

Section 5.               Representations and Warranties of the Offerors. Except
as set forth on the Disclosure Schedule (as defined in Section 11.1) attached
hereto, if any, the Offerors jointly and severally represent and warrant to the
Placement Agents and the Purchaser as of the date hereof and as of the Closing
Date as follows:

5.1

Securities Law Matters; Authorizations.

(a)                Neither the Company nor the Trust, nor any of their
“Affiliates” (as defined in Rule 501(b) of Regulation D under the Securities Act
(“Regulation D”)), nor any person acting on any of their behalf has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy any
security, under circumstances that would require the registration under the
Securities Act of any of the Capital Securities, the Guarantee or the Debentures
(collectively, the “Securities”) or any other securities to be issued, or which
may be issued, by the Purchaser.

(b)                Neither the Company nor the Trust, nor any of their
Affiliates, nor any person acting on its or their behalf has (i) other than the
Placement Agents, offered for sale or solicited offers to purchase the
Securities, (ii) engaged or will engage, in any “directed selling efforts”
within the meaning of Regulation S under the Securities Act (“Regulation S”)
with respect to the Securities, or (iii) engaged in any form of offering,
general solicitation or general advertising (within the meaning of Regulation D)
in connection with any offer or sale of any of the Securities.

(c)                The Securities satisfy the eligibility requirements of
Rule 144A(d)(3) under the Securities Act.

 



 

(d)                Neither the Company nor the Trust is or, after giving effect
to the offering and sale of the Capital Securities and the consummation of the
transactions described in this Agreement, will be an “investment company” or an
entity “controlled” by an “investment company,” in each case within the meaning
of Section 3(a) of the Investment Company Act of 1940, as amended (the
“Investment Company Act”), without regard to Section 3(c) of the Investment
Company Act.

(e)                Neither the Company nor the Trust has paid or agreed to pay
to any person or entity (other than the Placement Agents) any compensation for
soliciting another to purchase any of the Securities.

(f)                 No authorization, approval, consent, order, registration or
qualification of or with any court or governmental authority or agency
(including, without limitation, any insurance regulatory agency or body) is
required in connection with the offering and sale of the Securities or the
Guarantee hereunder, or the consummation by the Company or the Trust of any
other transaction contemplated hereby, except such as have been obtained and
made under the federal securities laws or state insurance laws and such as may
be required under state or foreign securities or Blue Sky laws.

5.2             Incorporated Documents. The documents of the Company filed with
the Securities and Exchange Commission (the “Commission”) in accordance with the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), from and
including the commencement of the fiscal year covered by the Company’s most
recent Annual Report on Form 10-K, at the time they were or hereafter are filed
by the Company with the Commission, complied and will comply in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder, and, at the date of this Agreement and on the
Closing Date, do not and will not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; and other than such instruments, agreements,
contracts and other documents as are filed as exhibits to the Company’s Annual
Report on Form 10-K, Quarterly Reports on Form 10-Q or Current Reports on Form
8-K, there are no instruments, agreements, contracts or documents of a character
described in Item 601 of Regulation S-K promulgated by the Commission to which
the Company or any of its subsidiaries is a party.

5.3             Organization, Standing and Qualification of the Trust. The Trust
has been duly created and is validly existing in good standing as a statutory
trust under the Delaware Statutory Trust Act (the “Statutory Trust Act”) with
the power and authority to own property and to conduct the business it transacts
and proposes to transact and to enter into and perform its obligations under the
Operative Documents. The Trust is duly qualified to transact business as a
foreign entity and is in good standing in each jurisdiction in which such
qualification is necessary, except where the failure to so qualify or be in good
standing would not have a material adverse effect on the Trust. The Trust is not
a party to or otherwise bound by any agreement other than the Operative
Documents. The Trust is and will, under current law, be classified for federal
income tax purposes as a grantor trust and not as an association taxable as a
corporation.

 



 

5.4             Trust Agreement. The Trust Agreement has been duly authorized by
the Company and, on the Closing Date, will have been duly executed and delivered
by the Company and the administrators of the Trust, and, assuming due
authorization, execution and delivery by the Delaware Trustee and the
Institutional Trustee, will be a valid and binding obligation of the Company and
such administrators, enforceable against them in accordance with its terms,
subject to (a) applicable bankruptcy, insolvency, moratorium, receivership,
reorganization, liquidation and other laws relating to or affecting creditors’
rights generally, and (b) general principles of equity (regardless of whether
considered and applied in a proceeding in equity or at law) (“Bankruptcy and
Equity”). Each of the administrators of the Trust is an employee or a director
of the Company or of a subsidiary of the Company and has been duly authorized by
the Company to execute and deliver the Trust Agreement.

5.5             Guarantee Agreement and the Indenture. Each of the Guarantee and
the Indenture has been duly authorized by the Company and, on the Closing Date
will have been duly executed and delivered by the Company, and, assuming due
authorization, execution and delivery by the Guarantee Trustee, in the case of
the Guarantee, and by the Indenture Trustee, in the case of the Indenture, will
be a valid and binding obligation of the Company enforceable against it in
accordance with its terms, subject to Bankruptcy and Equity.5.6Capital
Securities and Common Securities. The Capital Securities and the Common
Securities have been duly authorized by the Trust Agreement and, when issued and
delivered against payment therefor on the Closing Date to the Purchaser, in the
case of the Capital Securities, and to the Company, in the case of the Common
Securities, will be validly issued and represent undivided beneficial interests
in the assets of the Trust. None of the Capital Securities or the Common
Securities is subject to preemptive or other similar rights. On the Closing
Date, all of the issued and outstanding Common Securities will be directly owned
by the Company free and clear of any pledge, security interest, claim, lien or
other encumbrance.5.7Debentures. The Debentures have been duly authorized by the
Company and, at the Closing Date, will have been duly executed and delivered to
the Indenture Trustee for authentication in accordance with the Indenture, and,
when authenticated in the manner provided for in the Indenture and delivered
against payment therefor by the Trust, will constitute valid and binding
obligations of the Company entitled to the benefits of the Indenture enforceable
against the Company in accordance with their terms, subject to Bankruptcy and
Equity.

5.8             Power and Authority. This Agreement has been duly authorized,
executed and delivered by the Company and the Trust and constitutes the valid
and binding obligation of the Company and the Trust, enforceable against the
Company and the Trust in accordance with its terms, subject to Bankruptcy and
Equity.

5.9             No Defaults. The Trust is not in violation of the Trust
Agreement or, to the knowledge of the administrators of the Trust, any provision
of the Statutory Trust Act. The execution, delivery and performance by the
Company or the Trust of this Agreement or the Operative Documents to which it is
a party, and the consummation of the transactions contemplated herein or therein
and the use of the proceeds therefrom, will not conflict with or constitute a
breach of, or a default under, or result in the creation or imposition of any
lien, charge or other encumbrance upon any property or assets of the

 



Trust, the Company or any of the Company’s Significant Subsidiaries (as defined
in Section 5.11 hereof) pursuant to any contract, indenture, mortgage, loan
agreement, note, lease or other instrument to which the Trust, the Company or
any of its Significant Subsidiaries is a party or by which it or any of them may
be bound, or to which any of the property or assets of any of them is subject,
except for a conflict, breach, default, lien, charge or encumbrance which could
not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect (as defined below) nor will such action result in any violation
of the Trust Agreement or the Statutory Trust Act or require the consent,
approval, authorization or order of any court or governmental agency or body,
except for those consents, approvals, authorizations and orders that have been
obtained or made. As used herein, the term “Material Adverse Effect” means any
one or more effects that individually or in the aggregate are material and
adverse to the Offerors’ ability to consummate the transactions contemplated
herein or in the Operative Documents or any one or more effects that
individually or in the aggregate are material and adverse to the condition
(financial or otherwise), earnings, affairs, business prospects or results of
operations of the Company and its Significant Subsidiaries taken as whole,
whether or not occurring in the ordinary course of business.

5.10          Organization, Standing and Qualification of the Company. The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the laws of Georgia, with all requisite corporate power and
authority to own its properties and conduct the business it transacts and
proposes to transact, and is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of the Company
to be so qualified would not, singly or in the aggregate, have a Material
Adverse Effect.

5.11          Subsidiaries of the Company. Each of the Company’s significant
subsidiaries (as defined in Section 1-02(w) of Regulation S-X to the Securities
Act (the “Significant Subsidiaries”)) is listed in Exhibit C attached hereto and
incorporated herein by this reference. Each Significant Subsidiary has been duly
organized and is validly existing and in good standing under the laws of the
jurisdiction in which it is chartered or organized, with all requisite power and
authority to own its properties and conduct the business it transacts and
proposes to transact, and is duly qualified to transact business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of any such
Significant Subsidiaries to be so qualified would not, singly or in the
aggregate, have a Material Adverse Effect. All of the issued and outstanding
shares of capital stock of the Significant Subsidiaries (a) have been duly
authorized and are validly issued, (b) are fully paid and nonassessable, and
(c) are wholly owned, directly or indirectly, by the Company free and clear of
any security interest, mortgage, pledge, lien, encumbrance, restriction upon
voting or transfer, preemptive rights, claim, equity or other defect.

5.12          Permits. The Company and each of its Significant Subsidiaries have
all requisite power and authority, and all necessary authorizations, approvals,
orders, licenses (including, without limitation, insurance licenses from the
insurance departments of the various states where the Significant Subsidiaries
write insurance business (the “Insurance

 



Licenses”)), certificates and permits, including those that are necessary to own
or lease their respective properties (collectively, “Permits”), of and from
regulatory or governmental officials, bodies and tribunals that are material to
the Company and its Significant Subsidiaries taken as a whole and are necessary
to conduct the business now operated by them; the Company and its Significant
Subsidiaries are in compliance with the terms and conditions of all such
Insurance Licenses and Permits, except where the failure so to comply would not,
singly or in the aggregate, result in a Material Adverse Effect; all of the
Insurance Licenses and Permits are valid and in full force and effect, except
where the invalidity of such Insurance Licenses and Permits or the failure of
such Insurance Licenses and Permits to be in full force and effect would not
result in a Material Adverse Effect; and neither the Company nor any of its
Significant Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Insurance Licenses and Permits which,
singly or in the aggregate, may reasonably be expected to result in a Material
Adverse Effect.

5.13          Conflicts, Authorizations and Approvals. Neither the Company nor
any of its Significant Subsidiaries is in violation of its respective articles
or certificate of incorporation, charter or by-laws or similar organizational
documents or in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other agreement or instrument to which either the
Company or any of its Significant Subsidiaries is a party, or by which it or any
of them may be bound or to which any of the property or assets of the Company or
any of its Significant Subsidiaries is subject, the effect of which violation or
default in performance or observance would have, singly or in the aggregate, a
Material Adverse Effect.

5.14

Financial Statements.

(a)                The consolidated balance sheets of the Company and all of its
Significant Subsidiaries as of December 31, 2003 and December 31, 2004, and
related consolidated income statements and statements of changes in
shareholders’ equity for the 3 years ended December 31, 2004 together with the
notes thereto, and the consolidated balance sheets of the Company and all of its
Significant Subsidiaries as of June30, 2005 and the related consolidated income
statements and statements of changes in shareholders’ equity for the 3 months
then ended (the “Financial Statements”), copies of each of which have been
provided to the Placement Agents, have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
(except as may be disclosed therein) and fairly present in all material respects
the financial position and the results of operations and changes in
shareholders’ equity of the Company and all of its Significant Subsidiaries as
of the dates and for the periods indicated (subject, in the case of interim
financial statements, to normal recurring year-end adjustments, none of which
shall be material). The books and records of the Company and all of its
Significant Subsidiaries have been, and are being, maintained in all material
respects in accordance with generally accepted accounting principles and any
other applicable legal and accounting requirements and reflect only actual
transactions.

 



 

(b)                The audited statutory financial statements as of December 31,
2003, and December 31, 2004 and the unaudited statutory financial statements as
of June 30, 2005 (collectively, the “Statutory Financial Statements”) of each of
the Company’s insurance company subsidiaries have for each relevant period been
prepared in accordance with statutory accounting practices (“SAP”) prescribed or
permitted by the National Association of Insurance Commissioners, and with
respect to each insurance subsidiary, the appropriate Insurance Department of
the state of domicile of such insurance subsidiary, and SAP has been applied on
a consistent basis throughout the periods involved.

(c)                Since the respective dates of the most recent Financial
Statements and the Statutory Financial Statements, there has been no material
adverse change or development with respect to the financial condition or
earnings of the Company and all of its Significant Subsidiaries, taken as a
whole.

(d)                The accountants of the Company who certified the Financial
Statements are independent public accountants of the Company and its Significant
Subsidiaries within the meaning of the Securities Act and the rules and
regulations thereunder.

5.15          Internal Controls. Each of the Company and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with the
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and/or SAP, as applicable and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with the management’s general
or specific authorization, (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences and (v) material information relating
to the Company and its subsidiaries is made known to management. Management has
(a) evaluated the effectiveness of the internal accounting controls of each of
the Company and its subsidiaries and (b) disclosed to the accountants of who
certified the Financial Statements and the Statutory Financial Statements and to
the audit committee (1) all significant deficiencies in the design or operation
of internal controls which could adversely affect the ability of the Company and
its subsidiaries to record, process, summarize, and report financial data, and
have identified for such accountants any material weaknesses in internal
controls and (2) any fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls of the
Company and its subsidiaries, and any such deficiencies or fraud would not,
singularly or in the aggregate, be expected to result in a Material Adverse
Effect.

5.16          Regulatory Enforcement Matters. Neither the Company nor any of its
Significant Subsidiaries is subject or is party to, or has received any notice
or advice that any of them may become subject or party to, any investigation
with respect to, any cease-and-desist order, agreement, consent agreement,
memorandum of understanding or other regulatory enforcement action, proceeding
or order with or by, or is a party to any commitment letter or similar
undertaking to, or is subject to any directive by, or has been

 



since January 1, 2001, a recipient of any supervisory letter from, or since
January 1, 2001, has adopted any board resolutions at the request of, any agency
charged with the supervision or regulation of insurance companies (a “Regulatory
Agency”) that currently restricts in any material respect the conduct of their
business or that in any material manner relates to their capital adequacy, their
ability or authority to pay dividends or make distributions to their
shareholders or make payments of principal or interest on their debt
obligations, their management or their business (each, a “Regulatory
Agreement”), nor has the Company or any of its Significant Subsidiaries been
advised since January 1, 2001, by any Regulatory Agency that it is considering
issuing or requesting any such Regulatory Agreement. There is no material
unresolved violation, criticism or exception by any Regulatory Agency with
respect to any report or statement relating to any examinations of the Company
or any of its Significant Subsidiaries.

5.17          No Material Change. Since the respective dates of the most recent
Financial Statements and Statutory Financial Statements, there has been no
material adverse change or development with respect to the condition (financial
or otherwise), earnings, affairs, business prospects or results of operations of
the Company or its Significant Subsidiaries on a consolidated basis, whether or
not arising in the ordinary course of business.

5.18          Insurance Reserving Practices. The Company and its Significant
Subsidiaries have made no material change in their insurance reserving practices
since the respective dates as of which information is given in the most recent
Financial Statements and Statutory Financial Statements.

5.19          Reinsurance Treaties. All reinsurance and retrocessional treaties,
contracts, agreements and arrangements to which any Significant Subsidiary is a
party are in full force and effect and no Significant Subsidiary is in violation
of, or in default in the performance, observance or fulfillment of, any
obligation, agreement, covenant or condition contained therein, with such
exceptions that would not, singularly or in the aggregate, have a Material
Adverse Effect; and no Significant Subsidiary has received any notice from any
of the other parties to such treaties, contracts, agreements or arrangements
that such other party intends not to perform thereunder and, to the best
knowledge of the Company and the Significant Subsidiaries, none of the other
parties to such treaties, contracts, agreements or arrangements will be unable
to perform thereunder except to the extent adequately and properly reserved for
in the consolidated financial statements of the Company, with such exceptions
that would not, singularly or in the aggregate, have a Material Adverse Effect.

5.20          No Undisclosed Liabilities. Neither the Company nor any of its
Significant Subsidiaries has any material liability, whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due, including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company or its Significant Subsidiaries giving rise to any such liability),
except (i) for liabilities set forth in the Financial Statements and Statutory

 



Financial Statements, respectively, (ii) normal fluctuation in the amount of the
liabilities referred to in clause (i) above occurring in the ordinary course of
business of the Company and all of its Significant Subsidiaries since the date
of the most recent balance sheet included in the Financial Statements and
Statutory Financial Statements, respectively, and (iii) as may be specifically
disclosed in writing to the Placement Agents.

5.21          Litigation. No inquiry, charge, investigation, action, suit or
proceeding (including, without limitation, any proceeding to revoke or deny
renewal of any Insurance Licenses) is pending or, to the knowledge of the
Offerors, threatened, against or affecting the Company or its Significant
Subsidiaries or any of their respective properties before or by (i) any court
wherein an unfavorable decision, ruling or finding could reasonably be expected
to have, singly or in the aggregate, a Material Adverse Effect, or (ii) any
regulatory, administrative or governmental official, commission, board, agency
or other authority or body, or any arbitrator, wherein an unfavorable decision,
ruling or finding could have, singly or in the aggregate, a Material Adverse
Effect.

5.22          Deferral of Interest Payments on Debentures. The Company has no
present intention to exercise its option to defer payments of interest on the
Debentures as provided in the Indenture. The Company believes that the
likelihood that it would exercise its right to defer payments of interest on the
Debentures as provided in the Indenture at any time during which the Debentures
are outstanding is remote because of the restrictions that would be imposed on
the Company’s ability to declare or pay dividends or distributions on, or to
redeem, purchase, acquire or make a liquidation payment with respect to, any of
the Company’s capital stock and on the Company’s ability to make any payments of
principal, interest or premium on, or repay, repurchase or redeem, any of its
debt securities that rank pari passu in all respects with, or junior in interest
to, the Debentures.

Section 6.               Representations and Warranties of the Placement Agents.
Each Placement Agent represents and warrants to the Offerors as to itself (but
not as to the other Placement Agent) as follows:

6.1

Organization, Standing and Qualification.

(a)                FTN Financial Capital Markets is a division of First
Tennessee Bank, N.A., a national banking association duly organized, validly
existing and in good standing under the laws of the United States, with full
power and authority to own, lease and operate its properties and conduct its
business as currently being conducted. FTN Financial Capital Markets is duly
qualified to transact business as a foreign corporation and is in good standing
in each other jurisdiction in which it owns or leases property or conducts its
business so as to require such qualification and in which the failure to so
qualify would, individually or in the aggregate, have a material adverse effect
on the condition (financial or otherwise), earnings, business, prospects or
results of operations of FTN Financial Capital Markets.

(b)                Keefe, Bruyette & Woods, Inc. is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New York, with full

 



power and authority to own, lease and operate its properties and conduct its
business as currently being conducted. Keefe, Bruyette & Woods, Inc. is duly
qualified to transact business as a foreign corporation and is in good standing
in each other jurisdiction in which it owns or leases property or conducts its
business so as to require such qualification and in which the failure to so
qualify would, individually or in the aggregate, have a material adverse effect
on the condition (financial or otherwise), earnings, business, prospects or
results of operations of Keefe, Bruyette & Woods, Inc.

6.2             Power and Authority. The Placement Agent has all requisite power
and authority to enter into this Agreement, and this Agreement has been duly and
validly authorized, executed and delivered by the Placement Agent and
constitutes the legal, valid and binding agreement of the Placement Agent,
enforceable against the Placement Agent in accordance with its terms, subject to
Bankruptcy and Equity and except as any indemnification or contribution
provisions thereof may be limited under applicable securities laws.

6.3             General Solicitation. In the case of the offer and sale of the
Capital Securities, no form of general solicitation or general advertising was
used by the Placement Agent or its representatives including, but not limited
to, advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

6.4             Purchaser. The Placement Agent has made such reasonable inquiry
as is necessary to determine that the Purchaser is acquiring the Capital
Securities for its own account, except as contemplated under the Transfer Notice
(as defined in Section 7.8 herein), and that the Purchaser does not intend to
distribute the Capital Securities in contravention of the Securities Act or any
other applicable securities laws.

6.5             Qualified Purchasers. The Placement Agent has not offered or
sold and will not arrange for the offer or sale of the Capital Securities except
(i) to those the Placement Agent reasonably believes are “accredited investors”
(as defined in Rule 501 of Regulation D), or (ii) in any other manner that does
not require registration of the Capital Securities under the Securities Act. In
connection with each such sale, the Placement Agent has taken or will take
reasonable steps to ensure that the Purchaser is aware that (a) such sale is
being made in reliance on an exemption under the Securities Act, and (b) future
transfers of the Capital Securities will not be made except in compliance with
applicable securities laws.

6.6             Offering Circulars. Neither the Placement Agent nor its
representatives will include any non-public information about the Company, the
Trust or any of their affiliates in any registration statement, prospectus,
offering circular or private placement memorandum used in connection with any
purchase of Capital Securities without the prior written consent of the Trust
and the Company.

Section 7.               Covenants of the Offerors. The Offerors covenant and
agree with the Placement Agents and the Purchaser as follows:

 



 

7.1             Compliance with Representations and Warranties. During the
period from the date of this Agreement to the Closing Date, the Offerors shall
use their best efforts and take all action necessary or appropriate to cause
their representations and warranties contained in Section 5 hereof to be true as
of the Closing Date, after giving effect to the transactions contemplated by
this Agreement, as if made on and as of the Closing Date.

7.2             Sale and Registration of Securities. The Offerors and their
Affiliates shall not nor shall any of them permit any person acting on their
behalf (other than the Placement Agents), to directly or indirectly (a) sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) that would or could be integrated
with the sale of the Capital Securities in a manner that would require the
registration under the Securities Act of the Securities, or (b) make offers or
sales of any such Security, or solicit offers to buy any such Security, under
circumstances that would require the registration of any of such Securities
under the Securities Act.

7.3             Use of Proceeds. The Trust shall use the proceeds from the sale
of the Capital Securities to purchase the Debentures from the Company.

7.4             Investment Company. The Offerors shall not engage, or permit any
subsidiary to engage, in any activity which would cause it or any subsidiary to
be an “investment company” under the provisions of the Investment Company Act.

7.5             Reimbursement of Expenses. If the sale of the Capital Securities
provided for herein is not consummated (a) because any condition set forth in
Section 3 hereof is not satisfied, or (b) because of any refusal, inability or
failure on the part of the Company or the Trust to perform any agreement herein
or comply with any provision hereof other than by reason of a breach by the
Placement Agents, the Company shall reimburse the Placement Agents upon demand
for all of their pro rata share of out-of-pocket expenses (including reasonable
fees and disbursements of counsel) in an amount not to exceed $50,000.00 that
shall have been incurred by them in connection with the proposed purchase and
sale of the Capital Securities. Notwithstanding the foregoing, the Company shall
have no obligation to reimburse the Placement Agents for their out-of-pocket
expenses if the sale of the Capital Securities fails to occur because either of
the Placement Agents fails to fulfill a condition set forth in Section 4.

7.6             Directed Selling Efforts, Solicitation and Advertising. In
connection with any offer or sale of any of the Securities, the Offerors shall
not, nor shall either of them permit any of their Affiliates or any person
acting on their behalf, other than the Placement Agents, to engage in any form
of general solicitation or general advertising (as defined in Regulation D).

7.7             Compliance with Rule 144A(d)(4) under the Securities Act. So
long as any of the Securities are outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Offerors
will, during any period in which they are not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, or the Offerors are not exempt from
such reporting requirements pursuant to and in

 



compliance with Rule 12g3-2(b) under the Exchange Act, provide to each holder of
such restricted securities and to each prospective purchaser (as designated by
such holder) of such restricted securities, upon the request of such holder or
prospective purchaser in connection with any proposed transfer, any information
required to be provided by Rule 144A(d)(4) under the Securities Act, if
applicable. This covenant is intended to be for the benefit of the holders, and
the prospective purchasers designated by such holders, from time to time of such
restricted securities. The information provided by the Offerors pursuant to this
Section 7.7 will not, at the date thereof, contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

7.8             Transfer Notice. The Offerors acknowledge that the Purchaser may
transfer the Capital Securities, in whole or in part, at any time and from time
to time following the Closing Date by delivering the notice attached as Exhibit
A to the Subscription Agreement (the “Transfer Notice”).

7.9             Quarterly Reports. Within 50 days of the end of each of the
first three calendar year quarters and within 75 days of the end of each
calendar year during which the Debentures are issued and outstanding, the
Offerors shall submit to the Purchaser a completed quarterly report in the form
attached hereto as Exhibit D. If the Purchaser transfers the Capital Securities
as contemplated under Section 7.8, the Offerors shall also submit such reports
to the party designated in the Transfer Notice, as long as any such party
retains any portion of the Capital Securities. The Offerors acknowledge and
agree that such designated trustee and its successors and assigns and the
Purchaser and its successors and assigns are third party beneficiaries of this
Section 7.9.

7.10          Ongoing Notification Relating to Representations and Warranties of
Offerors. At any time during the period beginning on the Closing Date and ending
on the earlier of (a) one year following the Closing Date or (b) the date on
which the Purchaser delivers the Transfer Notice, as long as the Purchaser
retains any portion of the Capital Securities, the Placement Agents may request,
and the Offerors shall provide, within one business day, a certificate from any
authorized officer of the Company stating whether the representations and
warranties contained in Section 5 remain true and correct as if made on and as
of the Closing Date.

7.11          Book Entry Registration. The Company will cooperate with the
Placement Agents and use all commercially reasonable efforts to make the Surplus
Notes eligible for clearance settlement as book-entry securities through the
facilities of DTC, and will execute, deliver and comply with all representations
made to, and agreements with, DTC and Nasdaq’s PORTAL system.

Section 8.               Covenants of the Placement Agents. The Placement Agents
covenant and agree with the Offerors that, during the period from the date of
this Agreement to the Closing Date, the Placement Agents shall use their best
efforts and take all action necessary or appropriate to cause their
representations and warranties contained in Section 6 to be true as of Closing
Date, after giving effect to the transactions contemplated by this Agreement, as
if made on and as of the Closing Date. The

 



Placement Agents further covenant and agree not to engage in hedging
transactions with respect to the Capital Securities unless such transactions are
conducted in compliance with the Securities Act.

Section 9.

Indemnification.

9.1             Indemnification Obligation. The Offerors shall jointly and
severally indemnify and hold harmless the Placement Agents and the Purchaser and
each of their respective agents, employees, officers and directors and each
person that controls either of the Placement Agents or the Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
and agents, employees, officers and directors or any such controlling person of
either of the Placement Agents or the Purchaser (each such person or entity, an
“Indemnified Party”) from and against any and all losses, claims, damages,
judgments, liabilities or expenses, joint or several, to which such Indemnified
Party may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Offerors), insofar as such losses, claims, damages,
judgments, liabilities or expenses (or actions in respect thereof) arise out of,
or are based upon, or relate to, in whole or in part, (a) any untrue statement
or alleged untrue statement of a material fact contained in any information
(whether written or oral) or documents executed in favor of, furnished or made
available to the Placement Agents or the Purchaser by the Offerors, or (b) any
omission or alleged omission to state in any information (whether written or
oral) or documents executed in favor of, furnished or made available to the
Placement Agents or the Purchaser by the Offerors a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
shall reimburse each Indemnified Party for any legal and other expenses as such
expenses are reasonably incurred by such Indemnified Party in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, judgment, liability, expense or action described in this Section 9.1. In
addition to their other obligations under this Section 9, the Offerors hereby
agree that, as an interim measure during the pendency of any claim, action,
investigation, inquiry or other proceeding arising out of, or based upon, or
related to the matters described above in this Section 9.1, they shall reimburse
each Indemnified Party on a quarterly basis for all reasonable legal or other
expenses incurred in connection with investigating or defending any such claim,
action, investigation, inquiry or other proceeding, notwithstanding the absence
of a judicial determination as to the propriety and enforceability of the
possibility that such payments might later be held to have been improper by a
court of competent jurisdiction. To the extent that any such interim
reimbursement payment is so held to have been improper, each Indemnified Party
shall promptly return such amounts to the Offerors together with interest,
determined on the basis of the prime rate (or other commercial lending rate for
borrowers of the highest credit standing) announced from time to time by First
Tennessee Bank, N.A. (the “Prime Rate”). Any such interim reimbursement payments
that are not made to an Indemnified Party within 30 days of a request for
reimbursement shall bear interest at the Prime Rate from the date of such
request.

 



 

9.2             Conduct of Indemnification Proceedings. Promptly after receipt
by an Indemnified Party under this Section 9 of notice of the commencement of
any action, such Indemnified Party shall, if a claim in respect thereof is to be
made against the Offerors under this Section 9, notify the Offerors in writing
of the commencement thereof; but, subject to Section 9.4, the omission to so
notify the Offerors shall not relieve them from any liability pursuant to
Section 9.1 which the Offerors may have to any Indemnified Party unless and to
the extent that the Offerors did not otherwise learn of such action and such
failure by the Indemnified Party results in the forfeiture by the Offerors of
substantial rights and defenses. In case any such action is brought against any
Indemnified Party and such Indemnified Party seeks or intends to seek indemnity
from the Offerors, the Offerors shall be entitled to participate in, and, to the
extent that they may wish, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Party; provided, however, if the defendants in
any such action include both the Indemnified Party and the Offerors and the
Indemnified Party shall have reasonably concluded that there may be a conflict
between the positions of the Offerors and the Indemnified Party in conducting
the defense of any such action or that there may be legal defenses available to
it and/or other Indemnified Parties which are different from or additional to
those available to the Offerors, the Indemnified Party shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Party.
Upon receipt of notice from the Offerors to such Indemnified Party of their
election to so assume the defense of such action and approval by the Indemnified
Party of counsel, the Offerors shall not be liable to such Indemnified Party
under this Section 9 for any legal or other expenses subsequently incurred by
such Indemnified Party in connection with the defense thereof unless (a) the
Indemnified Party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso in the preceding
sentence (it being understood, however, that the Offerors shall not be liable
for the expenses of more than one separate counsel representing the Indemnified
Parties who are parties to such action), or (b) the Offerors shall not have
employed counsel reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party within a reasonable time after notice of commencement of
the action, in each of which cases the fees and expenses of counsel of such
Indemnified Party shall be at the expense of the Offerors.

9.3             Contribution. If the indemnification provided for in this
Section 9 is required by its terms, but is for any reason held to be unavailable
to or otherwise insufficient to hold harmless an Indemnified Party under
Section 9.1 in respect of any losses, claims, damages, judgments, liabilities or
expenses referred to herein or therein, then the Offerors shall contribute to
the amount paid or payable by such Indemnified Party as a result of any losses,
claims, damages, judgments, liabilities or expenses referred to herein (a) in
such proportion as is appropriate to reflect the relative benefits received by
the Offerors, on the one hand, and the Indemnified Party, on the other hand,
from the offering of such Capital Securities, or (b) if the allocation provided
by clause (a) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (a)
above but also the relative fault of the Offerors, on the one hand, and the
Placement Agents, on the other hand, in connection with the statements or
omissions or inaccuracies in the representations and warranties herein or other
breaches which resulted in such losses, claims, damages, judgments, liabilities
or

 



expenses, as well as any other relevant equitable considerations. The respective
relative benefits received by the Offerors, on the one hand, and the Placement
Agents, on the other hand, shall be deemed to be in the same proportion, in the
case of the Offerors, as the total price paid to the Offerors for the Capital
Securities sold by the Offerors to the Purchaser (net of the compensation paid
to the Placement Agents hereunder, but before deducting expenses), and in the
case of the Placement Agents, as the compensation received by them, bears to the
total of such amounts paid to the Offerors and received by the Placement Agents
as compensation. The relative fault of the Offerors and the Placement Agents
shall be determined by reference to, among other things, whether the untrue
statement or alleged untrue statement of a material fact or the omission or
alleged omission of a material fact or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the Offerors
or the Placement Agents and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The provisions set forth in Section 9.2 with respect to notice of commencement
of any action shall apply if a claim for contribution is made under this
Section 9.3; provided, however, that no additional notice shall be required with
respect to any action for which notice has been given under Section 9.2 for
purposes of indemnification. The Offerors and the Placement Agents agree that it
would not be just and equitable if contribution pursuant to this Section 9.3
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in this
Section 9.3. The amount paid or payable by an Indemnified Party as a result of
the losses, claims, damages, judgments, liabilities or expenses referred to in
this Section 9.3 shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such action or claim. In
no event shall the liability of the Placement Agents hereunder be greater in
amount than the dollar amount of the compensation (net of payment of all
expenses) received by the Placement Agents upon the sale of the Capital
Securities giving rise to such obligation. No person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not found guilty of
such fraudulent misrepresentation.

9.4             Additional Remedies. The indemnity and contribution agreements
contained in this Section 9 are in addition to any liability that the Offerors
may otherwise have to any Indemnified Party.

9.5             Additional Indemnification. The Company shall indemnify and hold
harmless the Trust against all loss, liability, claim, damage and expense
whatsoever, as due from the Trust under Sections 9.1 through 9.4 hereof.

Section 10.

Rights and Responsibilities of Placement Agents.

10.1          Reliance. In performing their duties under this Agreement, the
Placement Agents shall be entitled to rely upon any notice, signature or writing
which they shall in good faith believe to be genuine and to be signed or
presented by a proper party or parties. The Placement Agents may rely upon any
opinions or certificates or other documents

 



delivered by the Offerors or their counsel or designees to either the Placement
Agents or the Purchaser.

10.2          Rights of Placement Agents. In connection with the performance of
their duties under this Agreement, the Placement Agents shall not be liable for
any error of judgment or any action taken or omitted to be taken unless the
Placement Agents were grossly negligent or engaged in willful misconduct in
connection with such performance or non-performance. No provision of this
Agreement shall require the Placement Agents to expend or risk their own funds
or otherwise incur any financial liability on behalf of the Purchaser in
connection with the performance of any of their duties hereunder. The Placement
Agents shall be under no obligation to exercise any of the rights or powers
vested in them by this Agreement.

Section 11.

Miscellaneous.

11.1          Disclosure Schedule. The term “Disclosure Schedule,” as used
herein, means the schedule, if any, attached to this Agreement that sets forth
items the disclosure of which is necessary or appropriate as an exception to one
or more representations or warranties contained in Section 5 hereof. The
Disclosure Schedule shall be arranged in paragraphs corresponding to the section
numbers contained in Section 5. Nothing in the Disclosure Schedule shall be
deemed adequate to disclose an exception to a representation or warranty made
herein unless the Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. Without
limiting the generality of the immediately preceding sentence, the mere listing
(or inclusion of a copy) of a document or other item in the Disclosure Schedule
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein unless the representation or warranty has to do with the
existence of the document or other item itself. Information provided by the
Company in response to any due diligence questionnaire shall not be deemed part
of the Disclosure Schedule and shall not be deemed to be an exception to one or
more representations or warranties contained in Section 5 hereof unless such
information is specifically included on the Disclosure Schedule in accordance
with the provisions of this Section 11.1.

11.2          Notices. Prior to the Closing, and thereafter with respect to
matters pertaining to this Agreement only, all notices and other communications
provided for or permitted hereunder shall be made in writing by hand-delivery,
first-class mail, telex, telecopier or overnight air courier guaranteeing next
day delivery:

if to the Placement Agents, to:

FTN Financial Capital Markets

845 Crossover Lane, Suite 150

Memphis, Tennessee 38117

Telecopier: 901-435-4706

Telephone: 800-456-5460

Attention: James D. Wingett

 

 



 

and

Keefe, Bruyette & Woods, Inc.

787 7th Avenue, 4th Floor

New York, New York 10019

Telecopier: 212-887-7777

Telephone: 212-541-6668

Attention: Mitchell Kleinman, General Counsel

 

with a copy to:

LeBoeuf, Lamb, Greene & MacRae LLP

125 West 55th Street

New York, New York 10019

Telecopier: 212-424-8500

Telephone: 212-424-8000

Attention: Joseph L. Seiler, III, Esq.

 

and

Sidley Austin Brown & Wood LLP

787 7th Avenue

New York, New York 10019

Telecopier: 212-839-5599

Telephone: 212-839-5300

Attention: Renwick Martin, Esq.

 

if to the Offerors, to:

American Safety Holdings Corp.

1845 The Exchange, Suite 200

Atlanta, Georgia 30339

Telecopier: 770-980-0628

Telephone: 770-916-1908

Attention: Steven B. Mathis, Treasurer

 

with a copy to:

Troutman Sanders LLP

600 Peachtree Street, N.E., Suite 5200

Atlanta, Georgia 30308

Telecopier: 404-962-6743

Telephone: 404-885-3822

Attention: W. Brinkley Dickerson, Jr.

 

All such notices and communications shall be deemed to have been duly given
(a) at the time delivered by hand, if personally delivered, (b) five business
days after being deposited in the mail, postage prepaid, if mailed, (c) when
answered back, if telexed, (d) the next business day after being telecopied, or
(e) the next business day after timely delivery to a courier, if sent by
overnight air courier guaranteeing next day delivery. From and after the
Closing, the foregoing notice provisions shall be superseded by any notice
provisions of the Operative

 



Documents under which notice is given. The Placement Agents, the Company, and
their respective counsel, may change their respective notice addresses from time
to time by written notice to all of the foregoing persons.

11.3          Parties in Interest, Successors and Assigns. Except as expressly
set forth herein, this Agreement is made solely for the benefit of the Placement
Agents, the Purchaser and the Offerors and any person controlling the Placement
Agents, the Purchaser or the Offerors and their respective successors and
assigns; and no other person shall acquire or have any right under or by virtue
of this Agreement. This Agreement shall inure to the benefit of and be binding
upon the successors and assigns of each of the parties.

11.4          Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

11.5          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

11.6          Governing Law. PURSUANT TO SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

EACH OF THE TRUST AND THE COMPANY, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
(INCLUDING, WITHOUT LIMITATION, THE TRUST), HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE
CITY OF NEW YORK IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING RELATED TO
THIS AGREEMENT OR ANY OF THE MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES ANY
DEFENSE OF LACK OF PERSONAL JURISDICTION AND IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY
SUCH COURT. EACH OF THE TRUST AND THE COMPANY, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, THE TRUST), IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

11.7          Entire Agreement. This Agreement, together with the other
Operative Documents and the other documents delivered in connection with the
transactions contemplated by this Agreement, is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and

 



understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, together with the other Operative Documents and the other documents
delivered in connection with the transaction contemplated by this Agreement,
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

11.8          Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Placement Agents’ and the Purchaser’s rights and
privileges shall be enforceable to the fullest extent permitted by law.

11.9          Disclosure of Tax Treatment and Tax Structure. Notwithstanding
anything herein to the contrary, any party to this Agreement (and each employee,
representative or other agent of any party to this Agreement) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the offering and all materials of any kind, the tax treatment and
tax structure of the transactions contemplated by this Agreement and all
materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure. However, such
information relating to the tax treatment or tax structure is required to be
kept confidential to the extent necessary to comply with any applicable federal
or state securities laws. For this purpose, “tax structure” means any facts
relevant to the federal income tax treatment of the offering contemplated by
this Agreement but does not include information relating to the identity of the
Offerors.

11.10        Survival. The Placement Agents and the Offerors, respectively,
agree that the representations, warranties and agreements made by each of them
in this Agreement and in any certificate or other instrument delivered pursuant
hereto shall remain in full force and effect and shall survive the delivery of,
and payment for, the Capital Securities.

Signatures appear on the following page

 

 



If this Agreement is satisfactory to you, please so indicate by signing the
acceptance of this Agreement and deliver such counterpart to the Offerors
whereupon this Agreement will become binding between us in accordance with its
terms.

Very truly yours,

AMERICAN SAFETY HOLDINGS CORP.

By: /s/ Steven B. Mathis 

Name: Steven B. Mathis

Title:

Treasure

 

AMERICAN SAFETY CAPITAL TRUST III

 

By: /s/ Steven B. Mathis 

Name: Steven B. Mathis

Title:

Administrator

 

 

CONFIRMED AND ACCEPTED,

as of the date first set forth above

 

FTN FINANCIAL CAPITAL MARKETS,

a division of First Tennessee Bank, N.A.,

as a Placement Agent

 

By: /s/ James D. Wingett 

Name: James D. Wingett

Title:

Managing Director

 

KEEFE, BRUYETTE & WOODS, INC.

a New York corporation, as a Placement Agent

 

By: /s/ Peter J. Wirth 

Name: Peter J. Wirth

Title:

Managing Director

 

 



 

EXHIBIT A

FORM OF SUBSCRIPTION AGREEMENT

AMERICAN SAFETY CAPITAL TRUST III

AMERICAN SAFETY HOLDINGS CORP.

SUBSCRIPTION AGREEMENT

November 17, 2005

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) made among American Safety
Capital Trust III (the “Trust”), a statutory trust created under the Delaware
Statutory Trust Act (Chapter 38 of Title 12 of the Delaware Code, 12 Del. C.
§§ 3801, et seq.), American Safety Holdings Corp., a Georgia corporation, with
its principal offices located at 1845 The Exchange, Suite 200, Atlanta, Georgia
30339 (the “Company,” and collectively with the Trust, the “Offerors”), and
Keefe, Bruyette & Woods, Inc. (the “Purchaser”).

RECITALS:

A.            The Trust desires to issue 25,000 of its Fixed/Floating Rate
Capital Securities (the “Capital Securities”), liquidation amount $1,000.00 per
Capital Security, representing an undivided beneficial interest in the assets of
the Trust (the “Offering”), to be issued pursuant to an Amended and Restated
Declaration of Trust (the “Declaration”) by and among the Company, Wilmington
Trust Company (“WTC”), the administrators named therein, and the holders (as
defined therein), which Capital Securities are to be guaranteed by the Company
with respect to distributions and payments upon liquidation, redemption and
otherwise pursuant to the terms of a Guarantee Agreement between the Company and
WTC, as trustee (the “Guarantee”); and

B.             The proceeds from the sale of the Capital Securities will be
combined with the proceeds from the sale by the Trust to the Company of its
common securities, and will be used by the Trust to purchase an equivalent
amount of Fixed/Floating Rate Junior Subordinated Deferrable Interest Debentures
of the Company (the “Debentures”) to be issued by the Company pursuant to an
indenture to be executed by the Company and WTC, as trustee (the “Indenture”);
and

C.             In consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto agree as follows:



 



 

ARTICLE I

PURCHASE AND SALE OF CAPITAL SECURITIES

1.1.             Upon the execution of this Agreement, the Purchaser hereby
subscribes for and agrees to purchase from the Trust 25,000 Capital Securities
at a price equal to $1,000.00 per Capital Security (the “Purchase Price”) and
the Trust agrees to sell such Capital Securities to the Purchaser for said
Purchase Price. The rights and preferences of the Capital Securities are set
forth in the Declaration. The Purchase Price is payable in immediately available
funds on November 17, 2005, or such other business day as may be designated by
the Purchaser, but in no event later than December 1, 2005 (the “Closing Date”).
The Offerors shall provide the Purchaser wire transfer instructions no later
than 1 day following the date hereof.

1.2.             The Placement Agreement, dated November 16, 2005 (the
“Placement Agreement”), among the Offerors and the placement agents identified
therein (the “Placement Agents”) includes certain representations and
warranties, covenants and conditions to closing and certain other matters
governing the Offering. The Placement Agreement is hereby incorporated by
reference into this Agreement and the Purchaser shall be entitled to each of the
benefits of the Placement Agents and the Purchaser under the Placement Agreement
and shall be entitled to enforce the obligations of the Offerors under such
Placement Agreement as fully as if the Purchaser were a party to such Placement
Agreement.

1.3.             Anything herein or in the Placement Agreement notwithstanding,
the Offerors acknowledge and agree that, so long as Purchaser holds some or all
of the Capital Securities, the Purchaser may in its discretion from time to time
transfer or sell, or sell or grant participation interests in, some or all of
the Capital Securities to one or more parties, by delivering a Transfer Notice,
attached as Exhibit A hereto, to the Trustee, provided that any such transaction
complies, as applicable, with the registration requirements of the Securities
Act of 1933, as amended (the “Securities Act”) and any other applicable
securities laws, is pursuant to an exemption therefrom, or is otherwise not
subject thereto. For purposes of this Section 1.3, “Capital Securities” shall be
deemed to include any securities into which the Capital Securities are converted
or for which the Capital Securities are exchanged or substituted.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1.             The Purchaser understands and acknowledges that neither the
Capital Securities, the Debentures nor the Guarantee have been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any other
applicable securities law, are being offered for sale by the Trust in
transactions not requiring registration under the Securities Act, and may not be
offered, sold, pledged or otherwise transferred by the Purchaser except in
compliance with the registration requirements of the Securities Act or any other
applicable securities laws, pursuant to an exemption therefrom or in a
transaction not subject thereto.

2.2.             The Purchaser represents and warrants that, except as
contemplated in Section 1.4 hereof, it is purchasing the Capital Securities for
its own account, for investment, and not with a

 



view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act or other applicable securities laws, subject to
any requirement of law that the disposition of its property be at all times
within its control and subject to its ability to resell such Capital Securities
pursuant to an effective registration statement under the Securities Act or
under Rule 144A or any other exemption from registration available under the
Securities Act or any other applicable securities law.

2.3.             The Purchaser represents and warrants that neither the Offerors
nor the Placement Agents are acting as a fiduciary or financial or investment
adviser for the Purchaser.

2.4.               The Purchaser represents and warrants that it is not relying
(for purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of any Placement Agent.

2.5.             The Purchaser represents and warrants that (a) it has consulted
with its own legal, regulatory, tax, business, investment, financial and
accounting advisers in connection herewith to the extent it has deemed
necessary, (b) it has had a reasonable opportunity to ask questions of and
receive answers from officers and representatives of the Offerors concerning
their respective financial condition and results of operations and the purchase
of the Capital Securities, and any such questions have been answered to its
satisfaction, (c) it has had the opportunity to review all publicly available
records and filings concerning the Offerors and it has carefully reviewed such
records and filings that it considers relevant to making an investment decision,
and (d) it has made its own investment decisions based upon its own judgment,
due diligence and advice from such advisers as it has deemed necessary and not
upon any view expressed by the Offerors or the Placement Agents.

2.6.               The Purchaser represents and warrants that it is a “qualified
institutional buyer” as defined under Rule 144A under the Securities Act. If the
Purchaser is a dealer of the type described in paragraph (a)(1)(ii) of Rule 144A
under the Securities Act, it owns and invests on a discretionary basis not less
than U.S. $25,000,000.00 in securities of issuers that are not affiliated with
it. The Purchaser is not a participant-directed employee plan, such as a 401(k)
plan, or any other type of plan referred to in paragraph (a)(1)(i)(D) or
(a)(1)(i)(E) of Rule 144A, or a trust fund referred to in paragraph (a)(1)(i)(F)
of Rule 144A that holds the assets of such a plan, unless investment decisions
with respect to the plan are made solely by the fiduciary, trustee or sponsor of
such plan.

2.7.             The Purchaser represents and warrants that on each day from the
date on which it acquires the Capital Securities through and including the date
on which it disposes of its interests in the Capital Securities, either (i) it
is not (a) an “employee benefit plan” (as defined in Section 3(3) of the United
States Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
which is subject to the provisions of Part 4 of Subtitle B of Title I of ERISA,
or any entity whose underlying assets include the assets of any such plan (an
“ERISA Plan”), (b) any other “plan” (as defined in Section 4975(e)(1) of the
United States Internal Revenue Code of 1986, as amended (the “Code”)) which is
subject to the provisions of Section 4975 of the Code or any entity whose
underlying assets include the assets of any such

 



plan (a “Plan”), (c) an entity whose underlying assets include the assets of any
such ERISA Plan or other Plan by reason of Department of Labor regulation
section 2510.3-101 or otherwise, or (d) a governmental or church plan that is
subject to any federal, state or local law which is substantially similar to the
provisions of Section 406 of ERISA or Section 4975 of the Code (a “Similar
Law”); or (ii) the purchase, holding and disposition of the Capital Securities
by it will satisfy the requirements for exemptive relief under Prohibited
Transaction Class Exemption (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60,
PTCE 96-23 or a similar exemption, or, in the case of a plan subject to a
Similar Law, will not result in a non-exempt violation of such Similar Law.

2.8.             The Purchaser represents and warrants that it is acquiring the
Capital Securities as principal for its own account for investment and, except
as contemplated under Section 1.4 hereof, not for sale in connection with any
distribution thereof. It was not formed solely for the purpose of investing in
the Capital Securities, and additional capital or similar contributions were not
specifically solicited from any person owning a beneficial interest in it for
the purpose of enabling it to purchase any Capital Securities. The Purchaser is
not a (i) partnership, (ii) common trust fund or (iii) special trust, pension,
profit sharing or other retirement trust fund or plan in which the partners,
beneficiaries or participants, as applicable, may designate the particular
investments to be made or the allocation of any investment among such partners,
beneficiaries or participants, and except as contemplated under Section 1.4
hereof, it agrees that it shall not hold the Capital Securities for the benefit
of any other person and shall be the sole beneficial owner thereof for all
purposes and that it shall not sell participation interests in the Capital
Securities or enter into any other arrangement pursuant to which any other
person shall be entitled to a beneficial interest in the distribution on the
Capital Securities. The Capital Securities purchased directly or indirectly by
the Purchaser constitute an investment of no more than 40% of its assets. The
Purchaser understands and agrees that any purported transfer of the Capital
Securities to a purchaser which would cause the representations and warranties
of Section 2.6 and this Section 2.8 to be inaccurate shall be null and void ab
initio and the Offerors retain the right to resell any Capital Securities sold
to non-permitted transferees.

2.9.             The Purchaser represents and warrants that it has full power
and authority to execute and deliver this Agreement, to make the representations
and warranties specified herein, and to consummate the transactions contemplated
herein and it has full right and power to subscribe for Capital Securities and
perform its obligations pursuant to this Agreement.

2.10.          The Purchaser represents and warrants that no filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any governmental body, agency or court having jurisdiction over the
Purchaser, other than those that have been made or obtained, is necessary or
required for the performance by the Purchaser of its obligations under this
Agreement or to consummate the transactions contemplated herein.

2.11.          The Purchaser represents and warrants that this Agreement has
been duly authorized, executed and delivered by the Purchaser.

 



 

2.12.          The Purchaser understands and acknowledges that the Company will
rely upon the truth and accuracy of the foregoing acknowledgments,
representations, warranties and agreements and agrees that, if any of the
acknowledgments, representations, warranties or agreements deemed to have been
made by it by its purchase of the Capital Securities are no longer accurate, it
shall promptly notify the Company.

2.13.          The Purchaser understands that no public market exists for any of
the Capital Securities, and that it is unlikely that a public market will ever
exist for the Capital Securities.

ARTICLE III

MISCELLANEOUS

3.1.             Any notice or other communication given hereunder shall be
deemed sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier or delivered by hand against written
receipt therefor, or by facsimile transmission and confirmed by telephone, to
the following addresses, or such other address as may be furnished to the other
parties as herein provided:

To the Offerors:

American Safety Holdings Corp.

1845 The Exchange, Suite 200

Atlanta, Georgia 30339

Attention: Steven B. Mathis, Treasurer

Telecopier: 770-980-0628

To the Purchaser:

Keefe, Bruyette & Woods, Inc.

787 7th Avenue, 4th Floor

New York, New York 10019

Telecopier: 212-887-7777

Attention: Mitchell Kleinman, General Counsel

Unless otherwise expressly provided herein, notices shall be deemed to have been
given on the date of mailing, except notice of change of address, which shall be
deemed to have been given when received.

3.2.             This Agreement shall not be changed, modified or amended except
by a writing signed by the parties to be charged, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.

3.3.             Upon the execution and delivery of this Agreement by the
Purchaser, this Agreement shall become a binding obligation of the Purchaser
with respect to the purchase of Capital Securities as herein provided.

3.4.             Notwithstanding anything expressed or implied to the contrary,
each Purchaser of Capital Securities (and each employee, representative, or
other agent of a Purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of the
transactions contemplated by this Agreement and all materials of any kind

 



(including opinions or other tax analyses) that are provided to the Purchaser
relating to such U.S. tax treatment and U.S. tax structure as such terms are
defined in Treasury Regulation Section 1.6011-4; provided, that any such
disclosure of the U.S. tax treatment and U.S. tax structure and materials
related thereto may not be made (i) in a manner that would constitute an offer
to sell or the solicitation of an offer to buy the Capital Securities offered
herein under applicable securities laws or (ii) when nondisclosure is reasonably
necessary to comply with applicable securities laws. This authorization of tax
disclosure is retroactively effective to the commencement of the first
discussions between the parties regarding the transactions contemplated herein.

3.5.             PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF THE TRUST, THE
PURCHASER AND THE COMPANY, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES (INCLUDING,
WITHOUT LIMITATION, THE TRUST), HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE CITY OF NEW
YORK IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING RELATED TO THIS AGREEMENT
OR ANY OF THE MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES ANY DEFENSE OF
LACK OF PERSONAL JURISDICTION AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.
EACH OF THE TRUST, THE PURCHASER AND THE COMPANY, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, THE TRUST), IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

3.6.             The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

3.7.             This Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

3.8.             In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Offerors’ and the Purchaser’s rights and
privileges shall be enforceable to the fullest extent permitted by law.

Signatures appear on the following page

 

 



IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the day and year first written above.

 

KEEFE, BRUYETTE & WOODS, INC.

 

By:

 

Name:

Title:

 

 

IN WITNESS WHEREOF, this Agreement is agreed to and accepted as of the day and
year first written above.

 

AMERICAN SAFETY HOLDINGS CORP.

 

By: 

Name: 

Title: 

 

AMERICAN SAFETY CAPITAL TRUST III

 

By: 

Name: 

Title: Administrator

 



 



 

EXHIBIT A TO SUBSCRIPTION AGREEMENT

FORM OF TRANSFER NOTICE

[DATE]

 

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

 

To Whom It May Concern:

 

The undersigned hereby notifies you of the transfer of [________] of the Capital
Securities of American Safety Capital Trust III, such transfer to be effective
on [DATE OF TRANSFER]. In accordance with Section 7.9 of the Placement Agreement
dated November 16, 2005 between the Offerors and the placement agents named
therein (the “Placement Agreement”), periodic reports shall be delivered to
[_______________], [ADDRESS] within 50 days of the end of each of the first
three calendar year quarters and within 75 days of the end of each calendar year
during which the Debentures are issued and outstanding, commencing
[___________], in the form attached thereto. Capitalized terms used in this
notice and not otherwise defined shall have the meanings ascribed to such terms
in the Placement Agreement.

The undersigned hereby informs you as custodian that the above-referenced amount
of Capital Securities is to be registered in the name of “[TRANSFERREE]”.

 

KEEFE, BRUYETTE & WOODS, INC.

 

By:

 

Name:

Title:

 

 

 

cc:American Safety Holdings Corp.

 



 

EXHIBIT B-1

FORM OF COMPANY COUNSEL OPINION

 



 

EXHIBIT B-2

 

FORM OF DELAWARE COUNSEL OPINION

To Each of the Persons

Listed on Schedule A Hereto

Re:

American Safety Capital Trust III

Ladies and Gentlemen:

We have acted as special Delaware counsel for American Safety Capital Trust III,
a Delaware statutory trust (the “Trust”), in connection with the matters set
forth herein. At your request, this opinion is being furnished to you.

For purposes of giving the opinions hereinafter set forth, our examination of
documents has been limited to the examination of originals or copies of the
following:

(a)               The Certificate of Trust of the Trust (the “Certificate of
Trust”), as filed in the office of the Secretary of State of the State of
Delaware (the “Secretary of State”) on [FILE DATE], 2005;

(b)               The Declaration of Trust, dated as of [FILE DATE], 2005, among
American Safety Holdings Corp., a Georgia corporation (the “Company”),
Wilmington Trust Company, a Delaware banking corporation (“WTC”), as trustee and
the administrators named therein (the “Administrators”);

(c)               The Amended and Restated Declaration of Trust of the Trust,
dated as of November 17, 2005 (including the form of Capital Securities
Certificate attached thereto as Exhibit A-1 and the terms of the Capital
Securities attached as Annex I) (the “Declaration of Trust”), among the Company,
as sponsor, WTC, as Delaware trustee (the “Delaware Trustee”) and institutional
trustee (the “Institutional Trustee”), the Administrators and the holders, from
time to time, of undivided beneficial interests in the assets of the Trust;

(d)               The Placement Agreement, dated November 16, 2005 (the
“Placement Agreement”), among the Company, the Trust, and FTN Financial Capital
Markets and Keefe, Bruyette & Woods, Inc., as placement agents;

(e)               The Subscription Agreement, dated November 17, 2005 (the
“Subscription Agreement”), among the Trust, the Company and Keefe, Bruyette &
Woods, Inc. (the documents identified in items (c) through (e) being
collectively referred to as the “Operative Documents”);

(f)

The Capital Securities being issued on the date hereof (the “Capital
Securities”);

 

 



 

(g)               The Common Securities being issued on the date hereof (the
“Common Securities”) (the documents identified in items (f) and (g) being
collectively referred to as the “Trust Securities”); and

(h)               A Certificate of Good Standing for the Trust, dated
[CERTIFICATE DATE], 2005, obtained from the Secretary of State.

Capitalized terms used herein and not otherwise defined are used as defined in
the Declaration of Trust, except that reference herein to any document shall
mean such document as in effect on the date hereof. This opinion is being
delivered pursuant to Section 3.1 of the Placement Agreement.

For purposes of this opinion, we have not reviewed any documents other than the
documents listed in paragraphs (a) through (h) above. In particular, we have not
reviewed any document (other than the documents listed in paragraphs (a) through
(h) above) that is referred to in or incorporated by reference into the
documents reviewed by us. We have assumed that there exists no provision in any
document that we have not reviewed that is inconsistent with the opinions stated
herein. We have conducted no independent factual investigation of our own but
rather have relied solely upon the foregoing documents, the statements and
information set forth therein and the additional matters recited or assumed
herein, all of which we have assumed to be true, complete and accurate in all
material respects.

With respect to all documents examined by us, we have assumed (i) the
authenticity of all documents submitted to us as authentic originals, (ii) the
conformity with the originals of all documents submitted to us as copies or
forms, and (iii) the genuineness of all signatures.

For purposes of this opinion, we have assumed (i) that the Declaration of Trust
constitutes the entire agreement among the parties thereto with respect to the
subject matter thereof, including with respect to the creation, operation, and
termination of the Trust, and that the Declaration of Trust and the Certificate
of Trust are in full force and effect and have not been amended further, (ii)
that there are no proceedings pending or contemplated, for the merger,
consolidation, liquidation, dissolution or termination of the Trust, (iii)
except to the extent provided in paragraph 1 below, the due creation, due
formation or due organization, as the case may be, and valid existence in good
standing of each party to the documents examined by us under the laws of the
jurisdiction governing its creation, formation or organization, (iv) that each
party to the documents examined by us is qualified to do business in each
jurisdiction where such qualification is required generally or necessary in
order for such party to enforce its rights under the documents examined by us,
(v) the legal capacity of each natural person who is a party to the documents
examined by us, (vi) except to the extent set forth in paragraph 2 below, that
each of the parties to the documents examined by us has the power and authority
to execute and deliver, and to perform its obligations under, such documents,
(vii) except to the extent provided in paragraph 3 below, that each of the
parties to the documents examined by us has duly authorized, executed and
delivered such documents, (viii) the receipt by each Person to whom a Capital
Security is to be issued by the Trust (the “Capital Security Holders”) of a
Capital Security Certificate for the Capital Security and the payment for the
Capital Securities acquired by it, in

 



accordance with the Declaration of Trust and the Subscription Agreement, (ix)
that the Capital Securities are issued and sold to the Holders of the Capital
Securities in accordance with the Declaration of Trust and the Subscription
Agreement, (x) the receipt by the Person (the “Common Securityholder”) to whom
the common securities of the Trust representing common undivided beneficial
interests in the assets of the Trust (the “Common Securities” and, together with
the Capital Securities, the “Trust Securities”) are to be issued by the Trust of
a Common Security Certificate for the Common Securities and the payment for the
Common Securities acquired by it, in accordance with the Declaration of Trust,
(xi) that the Common Securities are issued and sold to the Common Securityholder
in accordance with the Declaration of Trust, (xii) that each of the parties to
the documents reviewed by us has agreed to and received the stated consideration
for the incurrence of its obligations under such documents and (xiii) that each
of the documents reviewed by us (other than the Declaration of Trust) is a
legal, valid, binding and enforceable obligation of the parties thereto in
accordance with the terms thereof. We have not participated in the preparation
of any offering materials with respect to the Trust Securities and assume no
responsibility for its contents.

This opinion is limited to the laws of the State of Delaware (excluding the
securities laws of the State of Delaware), and we have not considered and
express no opinion on the laws of any other jurisdiction, including federal laws
and rules and regulations relating thereto. Our opinions are rendered only with
respect to Delaware laws and rules, regulations and orders thereunder that are
currently in effect.

We express no opinion as to (i) the effect of suretyship defenses, or defenses
in the nature thereof, with respect to the obligations of any applicable
guarantor, joint obligor, surety, accommodation party, or other secondary
obligor or any provisions of the Trust Agreement with respect to indemnification
or contribution and (ii) the accuracy or completeness of any exhibits or
schedules to the Operative Documents. No opinion is given herein as to the
choice of law or internal substantive rules of law that any court or other
tribunal may apply to the transactions contemplated by the Operative Documents.

We express no opinion as to the enforceability of any particular provision of
the Trust Agreement or the other Operative Documents relating to remedies after
default.

We express no opinion as to the enforceability of any particular provision of
any of the Operative Documents relating to (i) waivers of rights to object to
jurisdiction or venue, or consents to jurisdiction or venue, (ii) waivers of
rights to (or methods of) service of process, or rights to trial by jury, or
other rights or benefits bestowed by operation of law, (iii) waivers of any
applicable defenses, setoffs, recoupments, or counterclaims, (iv) waivers or
variations of provisions which are not capable of waiver or variation under the
Uniform Commercial Code (“UCC”) of the State, (v) the grant of powers of
attorney to any person or entity, or (vi) exculpation or exoneration clauses,
indemnity clauses, and clauses relating to releases or waivers of unmatured
claims or rights.

We have made no examination of, and no opinion is given herein as to the
Trustee’s or the Trust’s title to or other ownership rights in, or the existence
of any liens, charges or

 



encumbrances on, or adverse claims against, any asset or property held by the
Institutional Trustee or the Trust. We express no opinion as to the creation,
validity, attachment, perfection or priority of any mortgage, security interest
or lien in any asset or property held by the Institutional Trustee or the Trust.

We express no opinion as to the effect of events occurring, circumstances
arising, or changes of law becoming effective or occurring, after the date
hereof on the matters addressed in this opinion letter, and we assume no
responsibility to inform you of additional or changed facts, or changes in law,
of which we may become aware.

We express no opinion as to any requirement that any party to the Operative
Documents (or any other persons or entities purportedly entitled to the benefits
thereof) qualify or register to do business in any jurisdiction in order to be
able to enforce its rights thereunder or obtain the benefits thereof.

Based upon the foregoing, and upon our examination of such questions of law and
statutes of the State of Delaware as we have considered necessary or
appropriate, and subject to the assumptions, qualifications, limitations and
exceptions set forth herein, we are of the opinion that:

1.                 The Trust has been duly created and is validly existing in
good standing as a statutory trust under the Delaware Statutory Trust Act (12
Del. C. § 3801, et seq.) (the “Act”). All filings required under the laws of the
State of Delaware with respect to the creation and valid existence of the Trust
as a statutory trust have been made.

2.                 Under the Declaration of Trust and the Act, the Trust has the
trust power and authority to (A) execute and deliver the Operative Documents,
(B) perform its obligations under such Operative Documents and (C) issue the
Trust Securities.

3.                 The execution and delivery by the Trust of the Operative
Documents, and the performance by the Trust of its obligations thereunder, have
been duly authorized by all necessary trust action on the part of the Trust.

4.                 The Declaration of Trust constitutes a legal, valid and
binding obligation of the Company, the Trustees and the Administrators, and is
enforceable against the Company, the Trustees and the Administrators, in
accordance with its terms.

5.                 Each of the Operative Documents constitutes a legal, valid
and binding obligation of the Trust, enforceable against the Trust, in
accordance with its terms.

6.                 The Capital Securities have been duly authorized for issuance
by the Declaration of Trust, and, when duly executed and delivered to and paid
for by the purchasers thereof in accordance with the Declaration of Trust, the
Subscription Agreement and the Placement Agreement, the Capital Securities will
be validly issued, fully paid and, subject to the qualifications set forth in
paragraph 8 below, nonassessable undivided beneficial interests in the assets of
the Trust and will entitle the Capital Securities Holders to the benefits of the

 



Declaration of Trust. The issuance of the Capital Securities is not subject to
preemptive or other similar rights under the Act or the Declaration of Trust.

7.                 The Common Securities have been duly authorized for issuance
by the Declaration of Trust and, when duly executed and delivered to the Company
as Common Security Holder in accordance with the Declaration of Trust, will be
validly issued, fully paid and, subject to paragraph 8 below and Section 9.1(b)
of the Declaration of Trust (which provides that the Holder of the Common
Securities are liable for debts and obligations of Trust), nonassessable
undivided beneficial interests in the assets of the Trust and will entitle the
Common Security Holder to the benefits of the Declaration of Trust. The issuance
of the Common Securities is not subject to preemptive or other similar rights
under the Act or the Declaration of Trust.

8.                 Under the Declaration of Trust and the Act, the Holders of
the Capital Securities, as beneficial owners of the Trust, will be entitled to
the same limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware. We note that the Holders of the Capital Securities and the Holder
of the Common Securities may be obligated, pursuant to the Declaration of Trust,
(A) to provide indemnity and/or security in connection with and pay taxes or
governmental charges arising from transfers or exchanges of Capital Security
Certificates and the issuance of replacement Capital Security Certificates, and
(B) to provide security or indemnity in connection with requests of or
directions to the Institutional Trustee to exercise its rights and powers under
the Declaration of Trust.

9.                 Neither the execution, delivery and performance by the Trust
of the Operative Documents, nor the consummation by the Trust of any of the
transactions contemplated thereby, requires the consent or approval of, the
authorization of, the withholding of objection on the part of, the giving of
notice to, the filing, registration or qualification with, or the taking of any
other action in respect of, any governmental authority or agency of the State of
Delaware, other than the filing of the Certificate of Trust with the Secretary
of State (which Certificate of Trust has been duly filed).

10.              Neither the execution, delivery and performance by the Trust of
the Trust Documents, nor the consummation by the Trust of the transactions
contemplated thereby, (i) is in violation of the Trust Agreement or of any law,
rule or regulation of the State of Delaware applicable to the Trust or (ii) to
the best of our knowledge, without independent investigation, violates,
contravenes or constitutes a default under, or results in a breach of or in the
creation of any lien (other than as permitted by the Operative Documents) upon
any property of the Trust under any indenture, mortgage, chattel mortgage, deed
of trust, conditional sales contract, bank loan or credit agreement, license or
other agreement or instrument to which the Trust is a party or by which it is
bound.

11.              Assuming that the Trust will not be taxable as a corporation
for federal income tax purposes, but rather will be classified for such purposes
as a grantor trust under Subpart E,

 



Part I of Subchapter J of the Internal Revenue Code of 1986, as amended, the
Trust will not be subject to any tax, fee or governmental charge under the laws
of the State of Delaware.

The opinions expressed in paragraph 4, 5, 6, 7 and 8 above are subject, as to
enforcement, to the effect upon the Declaration of Trust of (i) bankruptcy,
insolvency, moratorium, receivership, reorganization, liquidation, fraudulent
conveyance and transfer, and other similar laws relating to or affecting the
rights and remedies of creditors generally, (ii) principles of equity, including
applicable law relating to fiduciary duties (regardless of whether considered
and applied in a proceeding in equity or at law), and (iii) the effect of
applicable public policy on the enforceability of provisions relating to
indemnification or contribution.

We consent to your relying as to matters of Delaware law upon this opinion in
connection with the Placement Agreement. We also consent to LeBoeuf, Lamb,
Greene & MacRae LLP’s and [COUNSEL]’s relying as to matters of Delaware law upon
this opinion in connection with opinions to be rendered by them on the date
hereof pursuant to the Placement Agreement.

Except as stated above, without our prior written consent, this opinion may not
be furnished or quoted to, or relied upon by, any other Person for any purpose.

                                                   Very truly yours,

 



 

SCHEDULE I

Wilmington Trust Company

FTN Financial Capital Markets

Keefe, Bruyette & Woods, Inc.

First Tennessee Bank, N.A.

American Safety Holdings Corp.

 

 



 

EXHIBIT A TO EXHIBIT B-2

 

CERTIFICATE OF LEGAL EXISTENCE

See attached

 



 

EXHIBIT B-3

FORM OF TAX COUNSEL OPINION

 

November 17, 2005

 

American Safety Holdings Corp.

1845 The Exchange, Suite 200

Atlanta, Georgia 30339

 

American Safety Capital Trust III

c/o American Safety Holdings Corp.

1845 The Exchange, Suite 200

Atlanta, Georgia 30339

 

FTN Financial Capital Markets

845 Crossover Lane, Suite 150

Memphis, Tennessee 38117

 

Keefe, Bruyette & Woods, Inc.

787 7th Avenue, 4th Floor

New York, New York 10019

 

Dear Sirs:

We are acting as special United States tax counsel to American Safety Holdings
Corp., a corporation organized and existing under the laws of Georgia (the
“Company”), and to American Safety Capital Trust III, a statutory trust created
under the laws of Delaware (the “Trust”), in connection with the proposed
issuance of (i) Fixed/Floating Rate Capital Securities, liquidation amount
$1,000.00 per Capital Security (the “Capital Securities”) of the Trust, pursuant
to the terms of the Amended and Restated Declaration of Trust dated as of the
date hereof by and among the Company, Wilmington Trust Company, as Delaware
trustee, Wilmington Trust Company, as institutional trustee, and
[ADMINISTRATOR1], [ADMINISTRATOR2] and [ADMINISTRATOR3], as Administrators (the
“Trust Agreement”), (ii) Fixed/Floating Rate Common Securities, liquidation
amount $1,000 per common security (the “Common Securities”) of the Trust,
pursuant to the terms of the Trust Agreement, (iii) Fixed/Floating Rate Junior
Subordinated Deferrable Interest Debentures (the “Corresponding Debentures”) of
the Company issued pursuant to the terms of an Indenture dated as of the date
hereof from the Company to Wilmington Trust Company, as trustee (the
“Indenture”), which Corresponding Debentures are to be sold by the Company to
the Trust, and (iv) the Guarantee Agreement of the Company with respect to the
Capital Securities dated as of the date hereof (the “Guarantee”) between the
Company and Wilmington Trust Company, as guarantee trustee. The Capital
Securities, the Common Securities and the Corresponding Debentures are to be
issued pursuant to the terms of

 



the Placement Agreement among the Company, the Trust, FTN Financial Capital
Markets, and Keefe, Bruyette & Woods, Inc. dated November 16, 2005 (the
“Placement Agreement”).

In formulating our opinions, we have examined originals or copies, certified or
otherwise identified to our satisfaction, of documents, corporate records and
other instruments as we have deemed necessary or appropriate for purposes of
this opinion including (i) the Offering Circular, (ii) the Indenture, (iii) the
form of the Corresponding Debentures attached as an exhibit to the Indenture,
(iv) the Trust Agreement, (v) the Guarantee, and (vi) the forms of Capital
Securities Certificate and Common Securities Certificate attached as exhibits to
the Trust Agreement (collectively the “Documents”). Furthermore, we have relied
upon certain representations made by the Company and upon the opinion of
Richards, Layton & Finger, P.A. as to certain matters of Connecticut law.

In such examination, we have assumed the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as certified photostatic copies, the authenticity of the
originals of such latter documents, the genuineness of all signatures and the
correctness of all representations made therein. We have further assumed that
there are no agreements or understandings contemplated therein other than those
contained in the Documents.

In rendering our opinions, we have assumed that the transactions described in or
contemplated by the Documents have been or will be carried out strictly in
accordance with the Documents, and that such Documents accurately reflect the
material facts of such transactions. Any variance in the facts may result in
United States federal income tax consequences that differ from those reflected
in the opinions set forth herein. Our opinion is also based on the Internal
Revenue Code of 1986, as amended, (the “Code”), Treasury regulations,
administrative rulings, judicial decisions, and other applicable authorities.
The statutory provisions, regulations and interpretations on which our opinion
is based are subject to change, possibly retroactively. In addition, there can
be no assurance that the Internal Revenue Service will not take positions
contrary to those stated in our opinion.

Subject to the foregoing, under current law and based upon the facts,
assumptions and qualifications contained herein, it is our opinion that:

1.

The Corresponding Debentures will be classified as indebtedness of the Company
for United States federal income tax purposes; and

2.

The Trust will be characterized as a grantor trust and not as an association
taxable as a corporation for United States federal income tax purposes.

The opinions we express herein are limited solely to matters governed by the
federal income tax laws of the United States. Our opinion is provided solely to
you as a legal opinion only, and not as a guaranty or warranty, and is limited
to the specific transactions, documents, and matters described above. No opinion
may be implied or inferred beyond that which is expressly stated in this letter.

We express no opinion with respect to any matter not specifically addressed by
the foregoing opinions, including state or local tax consequences, or any
federal, state, or local issue

 



not specifically referred to and discussed above including, without limitation,
the effect on the matters covered by this opinion of the laws of any other
jurisdiction.

We are furnishing this opinion to you solely for your benefit in connection with
the issuance of the Capital Securities, the Common Securities and the
Corresponding Debentures, and this opinion is not to be relied upon for any
other purpose or by any other person without our express written consent.
Notwithstanding the foregoing, (i) copies of this opinion letter may be provided
for the benefit of [RATING AGENCY] and (ii) you (and each of your employees,
representatives and other agents) may disclose this letter to any and all
persons, without limitation of any kind, to the extent such disclosure may be
relevant to understanding the tax treatment or tax structure of any transaction
contemplated by the Placement Agreement. We disclaim any obligation to update
this opinion letter for events occurring or coming to our attention after the
date hereof.

Very truly yours,

 



 

AMERICAN SAFETY HOLDINGS CORP.

 

November 17, 2005

LeBoeuf, Lamb, Greene & MacRae LLP

125 West 55th Street

New York, New York 10019

Attention: Robert A.N. Cudd

Re:

Representations Concerning the Issuance of Fixed/Floating Rate Junior
Subordinated Deferrable Interest Debentures (the “Corresponding Debentures”)

to American Safety Capital Trust III (the “Trust”) and Sale of Trust Securities

(the “Trust Securities”) of the Trust         

Dear Sirs:

In accordance with your request, American Safety Holdings Corp. (the “Company”)
hereby makes the following representations in connection with the preparation of
your opinion letter as to the United States federal income tax consequences of
the issuance by the Company of the Corresponding Debentures to the Trust and the
sale of the Trust Securities.

The Company hereby represents that:

(1)               The sole assets of the Trust will be the Corresponding
Debentures, any interest paid on the Corresponding Debentures to the extent not
distributed, proceeds of the Corresponding Debentures, or any of the foregoing.

(2)               The Company intends to use the net proceeds from the sale of
the Corresponding Debentures for general corporate purposes.

(3)               The Trust was not formed to conduct any trade or business and
is not authorized to conduct any trade or business. The Trust exists for the
exclusive purposes of (i) issuing and selling the Trust Securities, (ii) using
the proceeds from the sale of Trust Securities to acquire the Corresponding
Debentures, and (iii) engaging only in activities necessary or incidental
thereto.

(4)               The Trust was formed to facilitate direct investment in the
assets of the Trust, and the existence of multiple classes of ownership is
incidental to that purpose. There is no intent to provide holders of such
interests in the Trust with diverse interests in the assets of the Trust.

(5)               The Company intends to create a debtor-creditor relationship
between the Company, as debtor, and the Trust, as a creditor, upon the issuance
and sale of the Corresponding Debentures to the Trust by the Company. The
Company will (i) record and at all times continue to reflect the Corresponding
Debentures as indebtedness on its separate books and records for financial
accounting purposes, and (ii) treat the

 



Corresponding Debentures as indebtedness for all United States federal, state
and local income tax purposes.

(6)               During each year, the Trust’s income will consist solely of
payments made by the Company with respect to the Corresponding Debentures. Such
payments will not be derived from the active conduct of a financial business by
the Trust. Both the Company’s obligation to make such payments and the
measurement of the amounts payable by the Company are defined by the terms of
the Corresponding Debentures. Neither the Company’s obligation to make such
payments nor the measurement of the amounts payable by the Company is dependent
on income or profits of the Company or any affiliate of the Company.

(7)               The Company has reviewed projections of earnings, cash flow,
capital and surplus and other relevant financial and economic data relating to
the Company and its affiliates. Based on the current and estimated net cash flow
and the projections of earnings, cash flow, capital and surplus of the Company
and its affiliates, the Company believes its net cash flow will be in excess of
the amount of principal and interest required to be paid in accordance with the
terms of the Corresponding Debentures and the Company expects that it will be
able to make, and will make, timely payment of principal and interest in
accordance with the terms of the Corresponding Debentures with available capital
or accumulated net cash flow.

(8)               The principal insurance operating subsidiary of the Company
has received either a financial strength rating of at least B+ with a neutral or
positive outlook from A.M. Best Company, Inc., or an investment grade financial
strength rating from either Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. or Fitch Ratings.

(9)               The terms and conditions of the Corresponding Debentures,
including the interest rate, were determined on an arm’s length basis.

(10)            The Company presently has no intention to defer interest
payments on the Corresponding Debentures, and it considers the likelihood of
such a deferral to be remote because, if it were to exercise its right to defer
payments of interest with respect to the Corresponding Debentures, it would not
be permitted to declare or pay any dividends or distributions on, or redeem,
purchase, acquire, or make a liquidation payment with respect to, any capital
stock of the Company or any affiliate of the Company (other than payments of
dividends or distributions to the Company) or make any payment of principal of
or interest or premium, if any, on or repay, repurchase, or redeem any debt
securities of the Company or any affiliate of the Company that rank pari passu
in all respects with or junior in interest to the Corresponding Debentures, in
each case subject to limited exceptions stated in Section 2.11 of the Indenture
to be entered into in connection with the issuance of the Corresponding
Debentures.

(11)            Immediately after the issuance of the Corresponding Debentures,
the debt-to-equity ratio of the Company (as determined for financial accounting
purposes) will be no higher than three to one (3 : 1). The Company has no plan
or intention to issue debt that would cause such ratio to exceed three to one (3
: 1). For purposes of this paragraph 11,

 



(i) the Corresponding Debentures will be treated as debt and payments thereon
will be treated as interest, (ii) other debt (as determined for financial
accounting purposes) shall include both short-term and long-term indebtedness of
the Company, and (iii) equity (as determined for financial accounting purposes)
shall include capital stock, preferred stock, if any, paid in surplus and
retained earnings of the Company.

(12)            To the best of our knowledge, the Company’s subsidiaries are
currently in compliance with all applicable federal, state, and local capital
requirements, except to the extent that failure to comply with any such
requirements would not have a material adverse effect on the Company and its
subsidiaries.

(13)            For purposes hereof, you may rely on the representations made by
the Company in the Placement Agreement dated as of November 16, 2005, by and
among FTN Financial Capital Markets, Keefe, Bruyette & Woods, Inc., the Trust
and the Company.

(14)            The Company will not issue any class of common stock or
preferred stock senior in rights (such as payment rights and liquidation
preference) to the Corresponding Debentures during their term.

(15)            The Internal Revenue Service has not challenged the interest
deduction on any class of the Company’s subordinated debt in the last ten (10)
years on the basis that such debt constitutes equity for federal income tax
purposes.

The above representations are accurate as of the date hereof and will continue
to be accurate through the issuance of the Trust Securities, unless you are
otherwise notified by us in writing. The undersigned understands that you will
rely on the foregoing in connection with rendering certain legal opinions, and
possesses the authority to make the representations set forth in this letter on
behalf of the Company.

Very truly yours,

 

AMERICAN SAFETY HOLDINGS CORP.

 

 

By: 

 

 

Name:

 

Title:

 

 

 

 



 

EXHIBIT C

 

SIGNIFICANT SUBSIDIARIES

 

1.

American Safety Casualty Insurance Company

2.

American Safety Indemnity Company

 

 

 



 

EXHIBIT D

 

FORM OF QUARTERLY REPORT

Keefe, Bruyette & Woods, Inc.

787 7th Avenue, 5th Floor

New York, New York 10019

Attention: Dan Fox, Vice President – Fixed Income Operations

 

PLEASE COMPLETE FOR THE PRINCIPAL INSURANCE OPERATING SUBSIDIARY

As of Year End _______, 2___

NAIC Risk Based Capital Ratio (authorized control level)

_________ %

 

As of [March 31, June 30, September 30, or December 31,] 2____

 

Total Policyholders’ Surplus

$__________

 

Consolidated Debt to Total Policyholders’ Surplus

___________%

Total Assets

$__________

 

NAIC Class 1 & 2 Rated Investments to Total Fixed Income Investments

___________%

NAIC Class 1 & 2 Rated Investments to Total Investments

___________%

Return on Policyholders’ Surplus

___________%

For Property & Casualty Companies

 

Expense Ratio

___________%

Loss and LAE Ratio

___________%

Combined Ratio

___________%

Net Premiums Written (annualized) to Policyholders’ Surplus

___________%

 

 

 



 

 

NAIC Risk Based Capital Ratio-P&C

(Total Adjusted Capital/Authorized Control Level Risk-Based Capita/)/2

NAIC Risk Based Capital Ratio-Life

((Total Adjusted Capital-Asset Valuation Reserve)/Authorized Control Level
Risk-Based Capita/)/2

Total Capital and Surplus-Life

Common Capital Stock + Preferred Capital Stock + Aggregate Write-Ins for other
than special surplus funds + Surplus Notes +Gross Paid-In and Contributed
Surplus + Aggregate Write-Ins for Special Surplus Funds + Unassigned Funds
(Surplus) – Treasury Stock

Total Capital and Surplus-P&C

Aggregate Write-Ins for Special Surplus Funds + Common Capital Stock + Preferred
Capital Stock + Aggregate Write-Ins for other than special surplus funds +
Surplus Notes +Gross Paid-In and Contributed Surplus + Unassigned Funds
(Surplus) – Treasury Stock

Total Class 1 & 2 Rated Investments to Total Fixed Income Investments

(Total Class 1 + Total Class 2 Rated Investments)/Total Fixed Income Investments

Total Class 1 & 2 Rated Investments to Total Investments

(Total Class 1 + Total Class 2 Rated Investments)/Total Investments

Total Assets

Total Assets

Return on Policyholders’ Surplus

Net Income/Policyholders’ Surplus

Expense Ratio

Other Underwriting Expenses Incurred/Net premiums Earned

Loss and LAE Ratio

(Losses Incurred + Loss Expenses Incurred)/Net Premiums Earned

Combined Ratio

Expense Ratio + Loss and LAE Ratio

Net Premiums Written (annualized) to Policyholders’ Surplus

Net Premiums Written/Policyholders’ Surplus

 

 

 

 